Status of Application
1.	Acknowledgment is made of the amendments filed 10/22/2020. Upon entering the amendments, claims 2-4, 6, 8, and 10 are canceled and claims 1, 5, 7, 9, and 11 are amended. Claims 1, 5, 7, 9, and 11 are pending and presented for the examination. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive fluorophosphate glasses and applicant's arguments show that the glasses of the amended claims is not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that the subject matter previously indicated to render allowable dependent claim 4 has been placed into the independent claim 1. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
3.	Claims 1, 5, 7, 9, and 11 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed fluorophosphate glasses. Specifically, the prior art fails to teach a glass comprising an Al(PO3) metaphosphate composition in an amount of about 20 mol% to about 30 mol%, a YbF3 dopant in an amount of about 3 mol% to about 5 mol%, further comprising BaF2 in an amount of about 10 mol% to about 60 mol%, and comprising SrF2 in an amount of about 10 mol% to about 70 mol%.
The most relevant prior art references found are Goncalves et al (Structure-property relations in new fluorophosphate glasses singly-and co-doped with Er3+and Yb3+) and Suzuki et al (US 7838450). The difference from instant claims is that while Goncalves et al teaches a fluorophosphates glass usable in an active device and comprising a metaphosphate composition comprising Al(PO3)3 along with BaF2 and SrF2 and a dopant of ErF3/YbF3, Goncalves does not teach that each of Al(PO3)3, BaF2, SrF2, ErF3, YbF3 is present in an amount falling within the corresponding ranges of the instant amended claims, and teaches away from any modification to change the ranges so that they do fall within those of the instant claims. Suzuki teaches a fluorophosphate glass comprising Al(PO3)3, SrF2, and BaF2 in similar amount to the glass of the instant claims, but Goncalves does not teach or suggest contents of each of Al(PO3)3, BaF2, SrF2, ErF3, YbF3 that fall within the corresponding instant claim ranges. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW12 January 2021